Title: From Thomas Jefferson to Frederick Winslow Hatch, 12 May 1822
From: Jefferson, Thomas
To: Hatch, Frederick Winslow


Dear Sir
Monticello
May 12. 22.
The case seems again to occur when, as in that of the Feudal lord, formerly quoted, an aid was deemed reasonably due on the extraordinary occasions of marrying his daughter or knighting his son. the approaching Convention must bring considerable extra expence on you. I beg leave therefore to offer my contribution towards it on a principle of duty.Altho’ my affairs in Bedford require my presence there necessarily at this season, yet I would have varied the time of my visit to that place so as to have been here at the meeting of the Convention. I should have gladly profited of that occasion of manifesting my respect for that body, with some of whose members I may probably be aquainted. but it seems to be expected that there will be a concourse of one or two thousand others attending it, from all parts of the country; and experience has proved to me that my place is considered as among the curiosities of the neighborhood, and that it will probably be visited as such by most of the attendants. I have neither strength nor spirits to encounter such a stream of strangers from day to day, and must therefore avoid it by obeying the necessary call of my concerns in Bedford, to which place I should set out tomorrow morning. accept my friendly and respectful salutations.Th: Jefferson